        Case 2:20-cv-03574-DRH-AYS Document 14 Filed 10/27/20 Page 1 of 1 PageID #: 86
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


                          SHHA LLC                             )
                             Plaintiff                         )
                                v.                             )      Case No. 2:20-cv-03574-DRH-AYS
                  Opal Holdings LLC et al.                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants Opal Holdings LLC, Opal Holdings NY LLC, and Shaya Prager                                          .


Date:          10/27/2020                                                                 /s/ Adam J. Stein
                                                                                         Attorney’s signature


                                                                                           Adam J. Stein
                                                                                     Printed name and bar number

                                                                                   Stein Adler Dabah & Zelkowitz
                                                                                     1633 Broadway 46th Floor
                                                                                    New York, New York 10019
                                                                                               Address

                                                                                     astein@steinadlerlaw.com
                                                                                            E-mail address

                                                                                          (212) 867-5620
                                                                                          Telephone number

                                                                                          (347) 391-2266
                                                                                             FAX number
